Citation Nr: 1036070	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a total right knee replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to 
February 1971 and from March 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the benefits sought on appeal.  

The Board also observes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for a 
left knee disorder and for a low back disorder, entitlement to an 
increased evaluation for left ear hearing loss, and entitlement 
to specially adapted housing.  However, the Veteran did not 
submit a substantive appeal for those particular issues following 
the issuance of the March 2006 statement of the case (SOC).  In 
fact, the Veteran specifically indicated in his May 2006 VA Form 
9 that he had read the SOC and that he was only appealing the 
issue of entitlement to an increased evaluation for his service-
connected right knee disability. See 38 C.F.R. § 20.202, 20.302.  
Accordingly, the issues of entitlement to service connection for 
a left knee disorder and for a low back disorder, entitlement to 
an increased evaluation for left ear hearing loss, and 
entitlement to specially adapted housing no longer remain in 
appellate status, and no further consideration is required.

Nevertheless, the Board notes that the Veteran's representative 
submitted a written brief in May 2010 in which he addressed the 
issues of entitlement to a compensable evaluation for left ear 
hearing loss, entitlement to service connection for a left knee 
disability, entitlement to service connection for a low back 
disability, and entitlement to specially adapted housing.  As 
these issues are not currently on appeal, they are REFERRED to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran contends that he is entitled to an increased initial 
evaluation for his service-connected residuals of a total right 
knee replacement, currently evaluated as 30 percent disabling.  
In a March 2006 statement of the case, the RO relied on an April 
2005 VA examination in continuing the current 30 percent 
evaluation.  However, in a May 2010 written brief, the Veteran's 
representative asserted that his service-connected right knee 
disability had increased in severity since his April 2005 VA 
examination.  The Board does acknowledge that it has been five 
years since his last examination.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations of 
the Veteran's service-connected right knee disability.

In addition, the evidence of record indicates that the Veteran is 
in receipt of disability benefits from Social Security 
Administration (SSA).  In this regard, the Board notes that there 
is a letter notifying the Veteran that he was entitled to monthly 
SSA disability benefits beginning in November 2001.  Although the 
Veteran did submit a copy of the notice award, it does not appear 
that the actual decision to grant benefits or the complete 
records upon which that decision was based are associated with 
the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, the 
records concerning that decision are often needed by the VA for 
evaluation of pending claims and must be obtained. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the Veteran's claims file.




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file the SSA decision to grant 
disability benefits to the Veteran as well 
as the records upon which that decision was 
based.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a right knee replacement.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected right 
knee disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's right knee disability under the 
rating criteria.  In particular, the 
examiner should provide the range of 
motion in degrees and indicate whether 
there is any ankylosis; dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint; or, the symptomatic removal of 
semilunar cartilage.  He or she should 
also address whether the Veteran has 
recurrent subluxation or lateral 
instability, and if so, comment as to 
whether such symptomatology is slight, 
moderate, or severe. 

The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.  The examiner should 
specifically comment as to whether there 
are chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity, and if not, he or she should 
indicate whether are intermediate degrees 
of residual weakness, pain, or limitation 
of motion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should also 
undertake any other development it 
determines to be indicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


